Judgment, Supreme Court, Bronx County (Murray Koenig, J.), rendered December 1, 1981, convicting defendant after a jury trial, in absentia, of criminal possession of a weapon in the third degree (three counts), criminal possession of a controlled substance in the seventh degree, and criminal possession of marijuana in the third degree and sentencing him, in absentia, to concurrent terms of imprisonment of 3 Vi to 7 years on the weapons counts and one year each on the other counts, unanimously affirmed.
In light of the fact that defendant was clearly advised to return to court for the hearing, that the Judge and defense counsel had seen defendant in the court earlier that morning and that the People and defense counsel diligently attempted to locate defendant, the court properly proceeded with the hearing and trial in absentia, even though defendant was not *692warned that they would continue in his absence (see, People v Sanchez, 65 NY2d 436; People v McGann, 186 AD2d 392).
In addition, there was no error in the admission of the background testimony regarding a "stabbing” with which defendant was never charged or the fact that defendant was in possession of $1600 when he was arrested which was returned to him (see, People v Cruz, 164 AD2d 761, lv denied 76 NY2d 985; People v Cotto, 169 AD2d 517). We have considered defendant’s other arguments and find them to be without merit. In any event, even if it were error, it would be harmless. Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.